
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



AMENDMENT TO LOAN AGREEMENT


        This Amendment to Loan Agreement (this "Amendment") is executed
effective February 13, 2007, by and between THOMAS GROUP, INC., a Delaware
corporation ("Borrower") and JPMORGAN CHASE BANK, N.A., a national banking
association ("Bank") ("Lender").


RECITALS:


        A.    Lender and Borrower executed a Credit Agreement dated December 15,
2006 (the "Loan Agreement"), pursuant to which Lender has provided Borrower
certain credit facilities.

        B.    Lender and Borrower desire to enter into this Amendment to provide
for a change in the capital expenditures covenant as more particularly set forth
herein.


AGREEMENTS:


        In consideration of the premises and the mutual agreements herein set
forth, Borrower and Lender hereby agree as follows:


Article I
Amendments to Loan Agreement


        Section 1.01.    Defined Terms.    Each capitalized term not otherwise
defined herein shall have the meaning assigned to such term in the Loan
Agreement.

        Section 1.02.    Capital Expenditures.    Section 5.10 the Loan
Agreement is hereby amended and restated in the entirety to read as follows:

"5.10 Capital Expenditures. Permit the aggregate Capital Expenditures of
Borrower and its Subsidiaries to exceed: (i) for the calendar year ending
December 31, 2007, $1,000,000, and (ii) for each calendar year thereafter,
$500,000 on an annual basis."


Article II
Conditions Precedent


        Section 2.01.    Conditions Precedent.    The effectiveness of this
Amendment and the agreement by the Lender to modify the Loan Agreement as herein
provided are subject to satisfaction of the following conditions precedent,
unless waived in writing by the Lender:

        (a)   No Default shall have occurred and be continuing and no Default
shall exist, unless such Default has been specifically waived in writing by
Lender.

        (b)   If requested by Lender, Borrower shall have delivered, or cause to
be delivered to Lender a certificate from the secretary or other appropriate
officer of the Borrower certifying and attaching (or including therein)
appropriate corporate resolutions regarding the transactions contemplated hereby
and statements of incumbency.

        (c)   Borrower shall have delivered, or cause to be delivered to Lender
executed counterparts of this Amendment.

        (d)   Borrower shall have delivered, or cause to be delivered to Lender:
(i) the original executed stock power with respect to Borrower's equity interest
in Thomas Group Hong Kong Limited ("TGHKL"), (ii) the original stock certificate
of TGHKL representing the shares pledged by Borrower under the Security
Documents, (iii) an executed original of the legal opinion of Baker Botts LLP, a
copy of which was delivered to Lender in connection with the execution of the
Loan Agreement, (iv) a copy of the executed resolutions of the Board of
Directors of Borrower in connection with the

--------------------------------------------------------------------------------




execution of the Loan Agreement, and (v) the original executed Certificate of
Secretary for Borrower (with all attachments) in connection with the execution
of the Loan Agreement.

        (e)   Borrower shall have delivered, or cause to be delivered to Lender
such other documents relating to the transactions contemplated under this
Amendment as Lender may reasonably request.


Article III
Ratification, Representations and Warranties


        Section 3.01.    Ratification.    Except as expressly modified by this
Amendment, the terms and provisions of the Loan Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrower and Lender agree that the Loan Agreement, as amended hereby,
and the other Loan Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms. Nothing herein shall in
any manner diminish, impair or extinguish the Note, any of the indebtedness
evidenced thereby, any of the other Loan Documents.

        Section 3.02.    Representations and Warranties.    Borrower hereby
represents and warrants to Lender that (i) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
partnership action on the part of Borrower and will not violate any
organizational document of Borrower; and (ii) the representations and warranties
contained in the Loan Agreement, as amended hereby, and any other Loan Document
are true and correct on and as of the date hereof as though made on and as of
the date hereof, except to the extent such representations and warranties relate
to an earlier date.


Article IV
Miscellaneous


        Section 4.01.    Survival of Representations and Warranties.    All
representations and warranties made in the Loan Agreement or any other document
or documents relating thereto, including, without limitation, any Loan Document
furnished in connection with this Amendment, shall survive the execution and
delivery of this Amendment and the other Loan Documents.

        Section 4.02.    Reference to Loan Agreement.    Any reference in the
Loan Documents to the Loan Agreement shall mean a reference to the Loan
Agreement, as amended hereby.

        Section 4.03.    Severability.    Any provision of this Amendment held
by a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

        Section 4.04.    APPLICABLE LAW.    THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN DALLAS, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

        Section 4.05.    Successors and Assigns.    This Amendment is binding
upon and shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Lender.

        Section 4.06.    Counterparts.    This Amendment may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

2

--------------------------------------------------------------------------------



        Section 4.07.    RELEASE.    

        (a)   BORROWER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, AND
EACH OF THE GUARANTORS, IF ANY, (COLLECTIVELY AND INDIVIDUALLY, 'BORROWER
PARTIES'), HEREBY FULLY, FINALLY AND COMPLETELY RELEASES AND FOREVER DISCHARGES
LENDER AND ITS RESPECTIVE SUCCESSORS, ASSIGNS, AFFILIATES, SUBSIDIARIES,
PARENTS, OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AGENTS AND
PROPERTIES, PAST, PRESENT AND FUTURE, AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND
ASSIGNS (COLLECTIVELY AND INDIVIDUALLY, 'LENDER PARTIES'), OF AND FROM ANY AND
ALL CLAIMS, CONTROVERSIES, DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES,
DEBTS, LIENS, ACTIONS AND CAUSES OF ACTION OF ANY AND EVERY NATURE WHATSOEVER,
KNOWN OR UNKNOWN, WHETHER AT LAW, BY STATUTE OR IN EQUITY, IN CONTRACT OR IN
TORT, UNDER STATE OR FEDERAL JURISDICTION, AND WHETHER OR NOT THE ECONOMIC
EFFECTS OF SUCH ALLEGED MATTERS ARISE OR ARE DISCOVERED IN THE FUTURE, WHICH
BORROWER PARTIES HAVE AS OF THE DATE OF THIS AMENDMENT ('BORROWER'S EXECUTION
DATE') OR MAY CLAIM TO HAVE AGAINST LENDER PARTIES (COLLECTIVELY, 'CLAIMS')
ARISING OUT OF OR WITH RESPECT TO: (I) ANY AND ALL TRANSACTIONS RELATING TO THE
LOAN OR THE LOAN DOCUMENTS OCCURRING ON OR BEFORE THE BORROWER'S EXECUTION DATE,
INCLUDING ANY LOSS, COST OR DAMAGE OF ANY KIND OR CHARACTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH OR IN ANY WAY RESULTING FROM THE ACTS, ACTIONS OR
OMISSIONS OF LENDER PARTIES OCCURRING ON OR BEFORE THE BORROWER'S EXECUTION
DATE, (II) THE ALLEGED WRONGFUL DISHONOR BY LENDER OF ANY CHECKS OR ITEMS
PRESENTED TO LENDER FOR PAYMENT FROM ANY BANK ACCOUNT OF BORROWER AT LENDER, OR
ANY ACTION OF LENDER WITH RESPECT TO ANY BANK ACCOUNT OF BORROWER AT LENDER,
(III) ANY ALLEGED BREACH BY LENDER OF ANY AGREEMENT, DUTY OR OBLIGATION OR
ALLEGED DISCRIMINATORY OR PREDATORY ACTIONS OR LENDING BY LENDER, AND (IV) ANY
VIOLATION OF THE COMMUNITY REINVESTMENT ACT BY LENDER, OR ALLEGED SLANDER OR
LIBEL BY LENDER. THE FOREGOING RELEASE ('RELEASE') IS INTENDED TO BE, AND IS, A
FULL, COMPLETE AND GENERAL RELEASE IN FAVOR OF LENDER PARTIES WITH RESPECT TO
ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION AND OTHER MATTERS DESCRIBED
THEREIN, INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY CLAIMS, DEMANDS OR
CAUSES OF ACTION BASED UPON ALLEGATIONS OF NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, TORTUOUS INTERFERENCE WITH ANY BUSINESS RELATIONSHIP, AGREEMENT, OR
PROSPECT OR OPPORTUNITY, RECKLESSNESS, BREACH OF DUTY, THE ALLEGED WRONGFUL
DISHONOR BY LENDER OF ANY CHECKS OR ITEMS PRESENTED TO LENDER FOR PAYMENT FROM
ANY BANK ACCOUNT OF BORROWER AT LENDER, ANY ACTION OF LENDER WITH RESPECT TO ANY
BANK ACCOUNT OF BORROWER AT LENDER, BREACH BY LENDER OF ANY AGREEMENT, DUTY OR
OBLIGATION, BREACH OF FIDUCIARY DUTY, BREACH OF ANY ALLEGED DUTY OF FAIR DEALING
IN GOOD FAITH, ECONOMIC COERCION, ALLEGED DISCRIMINATORY OR PREDATORY ACTIONS OR
LENDING BY LENDER, VIOLATION OF THE COMMUNITY REINVESTMENT ACT, SLANDER, LIBEL,
USURY, OR ANY OTHER THEORY, CAUSE OF ACTION, OCCURRENCE, MATTER OR THING WHICH
MIGHT RESULT IN LIABILITY UPON LENDER PARTIES ARISING OR OCCURRING ON OR BEFORE
THE BORROWER'S EXECUTION DATE. BORROWER PARTIES UNDERSTAND AND AGREE THAT THE
FOREGOING GENERAL RELEASE IS IN CONSIDERATION FOR THE AGREEMENTS OF LENDER
CONTAINED HEREIN AND THAT THEY WILL RECEIVE NO FURTHER CONSIDERATION FOR SUCH
RELEASE. THE PURPOSE OF THIS RELEASE IS TO RELEASE CLAIMS. NOTHING IN THIS
RELEASE IS AN ADMISSION OF MERIT OR LIABILITY REGARDING ANY CLAIM RELEASED
HEREIN.

3

--------------------------------------------------------------------------------



        (b)   Each of the Borrower Parties represents and warrants to Lender
that it: (i) read this Release and understands all of the terms and conditions
hereof; (ii) agrees to this Release voluntarily with full knowledge of the
significance of this Release and execution hereof, and (iii) has been
represented by its own legal counsel and has been advised by counsel concerning
this Release and the other terms of this Amendment. The Borrower Parties agree
to assume the risk of any and all unknown, unanticipated, or misunderstood
Claims that are released hereby.

        (c)   Each of the Borrower Parties represents and warrants to Lender
that it has not assigned or otherwise transferred to any person or to any entity
prior to the execution of this Release any alleged Claims that it has or may
have had against any of the Released Parties.

        (d)   Each of the Borrower Parties represents and warrants to Lender
that as of the Borrower's Execution Date, other than what has been released in
this Release, it is not aware of any events, facts or grounds that provide, or
could provide, the basis for any disputes, Claims, actions, lawsuits,
arbitrations or administrative claims of any sort against any of the Released
Parties.

        (e)   Each of the Borrower Parties represents and warrants to Lender
that: (i) no promise or inducements or other consideration, other than as stated
herein, has been offered or accepted by any of the Borrower Parties in exchange
for the Release; and (ii) the Release is executed without reliance by any of the
Borrower Parties upon any oral statements or representations by any of the
Released Parties or any other party or their representatives.


NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02.


THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF, TOGETHER
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Signature Page to Follow]

4

--------------------------------------------------------------------------------



        EXECUTED as of the date set forth beside the signature of each party but
to be effective as of the date first set forth above.

    "LENDER"
 
 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Debbie Sowards

--------------------------------------------------------------------------------

      Name: Debbie Sowards

--------------------------------------------------------------------------------

      Title: Senior Vice President

--------------------------------------------------------------------------------


 
 
"BORROWER"
 
 
THOMAS GROUP, INC.
 
 
By:
/s/ David English

--------------------------------------------------------------------------------

      Name: David English

--------------------------------------------------------------------------------

      Title: Chief Financial Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



AMENDMENT TO LOAN AGREEMENT
RECITALS
AGREEMENTS
Article I Amendments to Loan Agreement
Article II Conditions Precedent
Article III Ratification, Representations and Warranties
Article IV Miscellaneous
NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02 .
